Title: John Coalter to James Madison, 23 November 1828
From: Coalter, John
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Richmond
                                
                                Novr 23. 1828
                            
                        
                        
                        I have been much concerned to learn, within a day or two past, that the Governor has not yet received from
                            you the Copy of the proceedings of the Convention at Charlottesville, & that consequently it may not appear in his
                            Message to the Legislature—
                        I have sent him a Message, & shall write to him, that I take it for granted your Letter has
                            miscarried, & indeavour to prevail on him to consider it as received. I fear however he will not do so—
                        I beg you to loose no time in making the Communication to him—
                        It is so near dark that I hardly know what I have written—Be pleased to present me respectfully to Mrs.
                            Madison—Your obt Servant
                        
                        
                            
                                Jno. Coalter
                            
                        
                    